914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oswald FRANCIS, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 89-2412.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

1
Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge

ORDER

2
Oswald Francis, a pro se federal prisoner, appeals from the judgment of the district court denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Francis challenged the computation of his parole eligibility.  However, review by this court of a Parole Commission decision is limited to a determination that a rational basis exists for the Commission's conclusions.   Hackett v. United States Parole Comm'n, 851 F.2d 127, 129 (6th Cir.1987) (per curiam).


4
Upon review, we conclude that the district court did not err.  The record plainly reveals a rational basis for the Parole Commission's conclusions.


5
Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the district court's Memorandum Opinion and Order dated November 30, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.